Case: 2:20-cv-00054-WOB-CJS Doc #: 7-8 Filed: 04/17/20 Page: 1 of 1 - Page ID#: 189




                       IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                               COVINGTON DIVISION

 THEODORE JOSEPH ROBERTS, et. al.             :              Case No. 2:20-CV-00054-WOB

        Plaintiffs                            :

 v.                                           :

 ROBERT NEACE, et. al.                        :

        Defendants                            :

               ORDER GRANTING TEMPORARY RESTRAINING ORDER

         The Court, being fully apprised, and pursuant to FRCP 65(d) finds that Plaintiffs’ Motion
 for a Temporary Restraining Order should be and hereby is GRANTED for the reasons stated in
 the Plaintiffs’ Motion. The reasons for this Order are to preserve the status quo between the
 parties. Plaintiffs have demonstrated they are likely to prevail on the merits, will suffer
 irreparable injury, the weighing of harms supports the Plaintiffs, and the public interest is
 furthered with compliance with the Constitution.

       The Court finds that Counsel for the Plaintiff have appropriately electronically served
 Defendants or their counsel.

         Defendants, Hon. Robert Neace, Hon. Andrew Beshear, and Hon. Eric Friedlander, are
 ENJOINED AND RESTRAINED from quarantining or initiating prosecution against Plaintiffs
 for violations of the Governor’s mass-gathering executive orders related to their attendance at
 church on Easter Sunday, April 12, 2020. This restraining order is also binding upon the parties’
 officers, agents, servants, employees, and attorneys and other persons who are in active concert
 or participation with anyone described in Rule 65(d)(2)(A) or (B). Plaintiffs need not post
 security.

 IT IS SO ORDERED:



 ____________________________
